Moyer, C.J.,
dissenting. I respectfully dissent. These causes should be resolved in accordance with the well-established precedent of Stanjim Co. v. Mahoning Cty. Bd. of Revision (1974), 38 Ohio St.2d 233, 67 O.O.3d 296, 313 N.E.2d 14, because Stanjim is consistent with controlling statutes, and because the facts underlying these causes are not substantively distinguishable from those in Stanjim.
R.C. 5715.19(D) provides: “Each complaint shall state the amount of overvaluation, undervaluation, discriminatory valuation, illegal valuation, or incorrect classification or determination upon which the complaint is based.” (Emphasis added.)
R.C. 5715.13 provides: “The county board of revision shall not decrease any valuation complained of unless the party affected thereby or his agent makes and files with the board a written application therefor, verified by oath, showing the facts upon which it is claimed such decrease should be made.” (Emphasis added.)
In Stanjim, we determined that “BTA Form 1 represents a lawful interpretation of the minimal, data requirements of R.C. 5715.19 and 5715.13” and held that a complaint that is not responsive to the questions posed on the form fails to establish jurisdiction in a board of revision. Id., 38 Ohio St.2d at 236, 67 O.O.2d at 299, 313 N.E.2d at 16. See, also, Cardinal Fed. S. & L. Assn. v. Cuyahoga Cty. Bd. of Revision (1975), 44 Ohio St.2d 13, 73 O.O.2d 83, 336 N.E.2d 433. More recently, in Middleton v. Cuyahoga Cty. Bd. of Revision (1996), 74 Ohio *599St.3d 226, 227, 658 N.E.2d 267, 268, we reaffirmed that “[cjomplainants must fully comply with R.C. 5715.19 and 5715.13 before a county board of revision may act on their claims.” (Emphasis added.)
It is true that former BTA Form 1, referred to in Stanjim, has been replaced by DTE Form 1. However, the differences between the two forms do not justify disregard of the substantive principles upon which the holding of Stanjim was based.
DTE Form 1 indeed omits the “Pertinent Facts” section contained in the Stanjim form, and some of the information previously requested in BTA Form 1 is now obtainable from real property records of the county auditor. Nevertheless, whether portions of the information previously requested in BTA Form 1 are obtainable elsewhere or not, the requirements of R.C. 5715.13 remain. That statute clearly requires a verified application showing facts which demonstrate that a decrease in property assessment is justified.
The statements contained in the complaints in these cases, which are equivalent to mere expression of opinion that the assessed value is at least $50,000 too high, simply do not satisfy the statutory requirement of R.C. 5715.13 of a written application “verified by oath, showing the facts upon which it is claimed such decrease should be made.”
The majority acknowledges that the complainants’ responses to Questions 7 and 8 constitute unsupported expressions of mere opinion. However, rather than properly concluding that the complainants thereby failed to comply with the statutory mandate, the majority instead concludes that Question 8 of DTE Form 1 need not be answered at all, because it solicits the expression of opinion. We should construe DTE Form 1 in a manner consistent with R.C. 5715.13, rather than contrary to it. Moreover, even assuming that the language of the form might have been better formulated, a lack of precision in its language certainly cannot override the mandate established by statute.
Question 7 on DTE Form 1 requires the complainant to set forth his or her opinion of the fair market value of the property. In the case at bar the complainants’ response was “unknown at present.” Because the complainants declared and swore that the form had been filled out in a “correct and complete” manner, we must accept that, at the time the complaints were filed, the complainants had no opinion as to the value of the subject property. Similarly, Question 8 on DTE Form 1 asks the complainant to explain the reasons why an increase or decrease in taxable value was justified. In responding “[t]o be determined,” the complainants indicated that they could, at that time, provide no reasons why the assessed property value should be changed. The only factual response made to Question 7, beyond the current assessed total taxable value *600already known or available to the board of revision, was that the complainants sought a “decrease of at least $50,000” in that current assessed value.
Because the amount of tax liability is directly correlated to the value of property, the complainants’ responses to the questions on the form did little more than express the opinion that the current tax bills were too high and that the appropriate school boards should be notified of the complaints. These responses cannot be deemed complete, and do not constitute “full compliance” with DTE Form 1, as required by Middleton and Stanjim.
Complainants acknowledge that they had notice of the challenged tax valuation as early as January 1995. Nevertheless, their complaints challenging that valuation were all signed on March 31, 1995 — the day of the expiration of the statute of limitations. R.C. 5715.19(A). By giving the answers “unknown at present” and “To be determined,” the taxpayers implied that the information solicited by the form would be provided at some unknown time in the future. In effect, the complainants thereby notified the board of revision that they intended to complete the complaints after the statutory filing deadline. If a taxpayer is not required to give responsive answers to the questions on DTE Form 1 at the time of filing, but is permitted to complete the form after the expiration of the statute of limitations, then he or she is able in effect to circumvent the filing deadline. There simply is no statutory basis for filing, completing or amending a complaint in order to cure a jurisdictional defect after the filing deadline. The law that produces the result here, if applied to other statutory deadlines, would change a substantial amount of settled law of this state that is contrary to the principle established by the majority.
I cannot accept the majority’s contention that expression by a complainant of a ceiling of maximum true value satisfies the applicable requirements. Whether a taxpayer is bound by the opinion of value expressed in his complaint thereafter is irrelevant to the determination of whether the taxpayer fully complied with all requirements for perfecting the appeal. The Tax Commissioner is required by R.C. 5715.29 and 5715.30 to establish forms to be used to challenge real property valuations, and complainants are required by the precedent established in Stanjim to use them. These complainants simply did not observe the express directions preceding Question 7 that “[t]he complainant must set forth the amount of increase or decrease in taxable value that is sought.” The statutes no more authorize complainants to pick and choose portions of the form to answer than they authorize complainants to pick the most convenient timing to provide required information.
. The majority suggests that the complainants’ failure to respond to Question 7 should not be deemed jurisdictional in that the information sought to be elicited does not “go to the core of procedural efficiency,” citing Akron Std. Div. v. *601Lindley (1984), 11 Ohio St.3d 10, 11 OBR 9, 462 N.E.2d 419. Again I disagree. Questions 7 and 8 ask the complainant to set forth the amount of overvaluation and the reasons why the assessed value is an overvaluation.
When those reasons are omitted from the complaint the board of revision is provided with virtually no information upon which it may process the complaint. It gives the board and interested persons no notice of a complainant’s rationale for complaining. If, on the contrary, the information is contained on the complaint, a procedural course is set for the board of revision to follow. If the amount of the overvaluation is at least $17,500 of taxable value, the board knows to give the appropriate school board notice. The amount of the desired decrease will also provide information to the boards of revision to use in determining whether to call experts or other witnesses. R.C. 5715.10.
Moreover, the majority fails to consider the negative effect such abbreviated responses may have on school boards or other property owners in determining whether to oppose reduction of assessed property values, in filing counter-complaints, and procuring evidence to be presented in opposition to reduction in valuation at the board of revision hearing. See R.C. 5715.19(B). I simply do not understand why this court would place school boards and property owners in that situation.
If the answers provided by these complainants are deemed sufficient, then the complaint form could be further simplified by requiring a complainant to merely state that it wants a decrease in an amount which does or does not exceed $17,500. Such a form would ignore both the relevant statutes and the procedural needs of the board of revision and possible opponents.
The board of revision dismissed the complaints for want of jurisdiction. On appeal the Board of Tax Appeals affirmed the board of revision’s dismissal of the complaints pursuant to Stanjim. The majority has disregarded our statutory mandate to affirm decisions if “the decision of the board appealed from is reasonable and lawful.” R.C. 5717.04. Because the decisions of the administrative boards, which relied on long-standing precedent, were both reasonable and lawful, they should be affirmed.
F.E. Sweeney, J., concurs in the foregoing dissenting opinion.
*602[[Image here]]
*603[[Image here]]
*604[[Image here]]